Glass, J.
On April 14,1988, the petitioner, Jules Staples, pursuant to a substitute information, pleaded guilty to assault on a police officer, in violation of General Statutes § 53a-167c, and admitted he had violated his parole. No agreement as to sentencing, however, existed between the state and the petitioner. On June 27,1988, the court, Steinberg, J., imposed a total effective sentence of ten years, execution suspended after six years, and five years probation. Pursuant to General Statutes § 51-195,1 the petitioner filed an application for review of his sentence before the Sentence Review Division of the Superior Court. On January 24, *1971989, the Sentence Review Division dismissed the petitioner’s application on the ground that he had entered a “plea agreement” within the meaning of § 51-195, and, therefore, the Sentence Review Division lacked jurisdiction to hear his application.
The petitioner has brought this writ of error claiming that the Sentence Review Division2 erred in declaring that the definition of a “plea agreement,” for the purposes of § 51-195, includes a plea of guilty that is entered with no agreement as to a specific sentence. The petitioner, therefore, maintains that this court should set aside the Sentence Review Division’s judgment of dismissal, and order it to rehear his application for review.
Section 51-195 mandates that sentence review3 shall be available to any person receiving a sentence of con*198finement of three years or more, “except in any case in which a different sentence could not have been imposed or in any case in which the sentence or commitment imposed resulted from the court’s acceptance of a plea agreement or in any case in which the sentence imposed was for a lesser term than was proposed in a plea agreement.” (Emphasis added.) The petitioner argues that his agreement simply to plead guilty, absent an agreement as to a specific sentence, does not fall within the “plea agreement” exception of § 51-195. We agree.
The state argues, however, that the petitioner did enter into a “plea agreement” for the purposes of *199§ 51-195. Specifically, the state contends that the petitioner entered a plea agreement whereby he received a reduction in the charges against him in consideration of his agreeing to be sentenced to a particular range of years. Section 51-195 mandates, however, that the sentence that is imposed must result from the court’s acceptance of a plea agreement, and we discern no such causal connection between the specific sentence received by the petitioner and his agreement simply to plead guilty.
Although “plea agreement” is not defined in § 51-195, the principles of statutory construction dictate that “plea agreement,” as used in § 51-195, means an agreement entailing a sentence of a specific term of years. First, “ ‘[w]hen a statute creates an exception to a general rule, it is to be construed strictly and its language is not to be extended beyond its evident intent.’ Bickart v. Sanditz, 105 Conn. 766, 772, 136 A. 580 [1927]; Willoughby v. New Haven, 123 Conn. 446, 454, 197 A. 85 [1937].” Kulis v. Moll, 172 Conn. 104, 110, 374 A.2d 133 (1976); see Conservation Commission v. Price, 193 Conn. 414, 424, 479 A.2d 187 (1984); Aaron v. Conservation Commission, 183 Conn. 532, 549, 441 A.2d 30 (1981). Second, a “ ‘remedial’ statute is to be construed in favor of those whom it was intended to protect.” Wagner Seed Co. v. Bush, 709 F. Sup. 249, 252 (D.D.C. 1989); see E.E.O.C. v. Pattin-Marion, A Div. of Eastern Co., 588 F. Sup. 41, 45 (S.D.Ill. 1984); State v. Avcollie, 174 Conn. 100, 110-11, 384 A.2d 315 (1977); Hartford Fire Ins. Co. v. Brown, 164 Conn. 497, 503, 325 A.2d 228 (1973).
In addition, under the maxim of “noscitur a sociis,” the meaning of a particular word or phrase in a statute is ascertained by reference to those words or phrases with which it is associated. See Schreiber v. Burlington Northern, Inc., 472 U.S. 1, 8, 105 S. Ct. 2458, 86 L. Ed. 2d 1 (1985); General Electric Co. v. *200Occupational Safety & Health Review Commission, 583 F.2d 61, 65 (2d Cir. 1978); United States v. LaBrecque, 419 F. Sup. 430, 434 (D.N.J. 1976). In Owen of Georgia, Inc. v. Shelby County, 648 F.2d 1084, 1092 (1981), the Sixth Circuit Court of Appeals further elucidated this principle stating that “ ‘noscitur a sociis’ . . . acknowledges that general and specific words are associated with and take color from each other, restricting general words to a sense . . . less general.” Therefore, in ascertaining the meaning of “plea agreement” in § 51-195, we must look to the other two listed exceptions. In particular, § 51-195 also excepts “any case in which a different sentence could not have been imposed” or “any case in which the sentence imposed was for a lesser term than was proposed in a plea agreement.” It is clear that these two exceptions contemplate sentences of specific terms of years, and not sentences that simply entail a range of years.
Therefore, given the result of the application of “noscitur a sociis,” and given the fact that the “plea agreement” exception is to be construed liberally in favor of its intended beneficiary, we hold that “plea agreement” for the purposes of § 51-195 means an agreement encompassing a sentence of a specific term of years.4 Thus, even if the state is correct in assert*201ing that the petitioner received a reduction in the charges against him in consideration of his agreeing to be sentenced to a particular range of years, this would still not constitute a “plea agreement” for the purposes of § 51-195 because the petitioner would still not have agreed to a sentence of a specific term of years.
There is error and the case is remanded to the Sentence Review Division for further proceedings.
In this opinion Peters, C. J., and Shea, J., concurred.

 “[General Statutes] See. 51-195. application for review of sentence. Any person sentenced on one or more counts of an information to a term of imprisonment for which the total sentence of all such counts amounts to confinement for three years or more, may, within thirty days from the date such sentence was imposed or if the offender received a suspended sentence with a maximum confinement of three years or more, within thirty days of revocation of such suspended sentence, except in any case in which a different sentence could not have been imposed or in any case in which the sentence or commitment imposed resulted from the court’s acceptance of a plea agreement or in any case in which the sentence imposed was for a lesser term than was proposed in a plea agreement, file with the clerk of the court for the judicial district in which the judgment was rendered an application for review of the sentence by the review division. Upon imposition of sentence or at the time of revocation of such suspended sentence, the clerk shall give written notice to the person sentenced of his right to make such a request. Such notice shall include a statement that review of the sentence may result in decrease or increase of the term within the limits fixed by law. A form for making such application shall accompany the notice. The clerk shall forthwith transmit such application to the review division and shall notify the judge who imposed the sentence. Such judge may transmit to the review division a statement of his reasons for imposing the sentence, and shall transmit such a statement within seven days if requested to do so by the review division. The filing of an application for review shall not stay the execution of the sentence.”


 The named respondent, Paul M. Paiten, is executive secretary of the Sentence Review Division of the Superior Court of the judicial district of Hartford. The three judge panel of the Sentence Review Division consisted of Hon. Francis R. Quinn, Hon. Joseph J. Purtill and Hon. Anne C. Dranginis.


 The Sentence Review Division of the Superior Court was created by statute in 1957 pursuant to the recommendation of a special committee appointed by the Governor to study causes of prison unrest. The committee reported that the morale of many inmates, and consequently their desire for rehabilitation, is compromised by the belief that there is statewide inequality in the sentences imposed by different judges for the same crime. First Interim Report of the Governor’s Prison Study Committee (Nov. 19, 1956), Conn. Joint Standing Committee Hearings, Judiciary and Governmental Functions, Pt. 2, 1957 Sess., p. 377, on House Bill No. 276. The committee concluded that “[a]s long as a prisoner feels that he has been denied review of a sentence which he deems unfair or unduly harsh he remains a source of trouble in the prison system and efforts toward rehabilitation are seriously impeded.” Id.
The duties of the Sentence Review Division are set forth in General Statutes § 51-196, which reads as follows: “review, decision. The review division shall, in each case in which an application for review is filed in accordance with section 51-195, review the judgment so far as it relates to the sentence or commitment imposed, either increasing or decreasing the penalty, and any other sentence imposed on the person at the same *198time, and may order such different sentence or sentences to be imposed as could have been imposed at the time of the imposition of the sentence under review, or may, in the case of a reformatory commitment, modify the conditions of commitment by ordering its suspension for such terms and upon such conditions as said division may in its discretion order, or may decide that the sentence or commitment under review should stand. In reviewing any judgment, said division may require the production of presentence or precommitment reports and any other records, documents or exhibits connected with such review proceedings. If the review division orders a different sentence or disposition of the case, the court sitting in any convenient county or circuit shall resentence the defendant or make any other disposition of the case ordered by the review division. Time served on the sentence reviewed shall be deemed to have been served on the sentence substituted. The decision of the review division in each case shall be final and the reasons for such decision shall be stated therein. The secretary of the review division shall act as its clerk or, if there is no such secretary, the clerk of the superior court for the judicial district in which the review division is meeting shall act as the clerk of the division. The acting clerk of the review division shall send the original of each decision to the clerk of the court for the judicial district where the judgment was rendered and a copy thereof to the chief justice, the judge who imposed the sentence or commitment reviewed, the person sentenced or committed, the principal officer of the correctional institution in which he is confined and the reporter of judicial decisions, who shall select therefrom for publication such decisions as he deems will be useful as precedents or will serve the public interest and shall prepare them for publication in the manner in which decisions of the supreme court are prepared. Decisions thus prepared for publication shall be published in the Connecticut Law Journal and, if the reporter of judicial decisions so directs, in the Connecticut Supplement.”


 Furthermore, the “plea agreement” exception was added to General Statutes § 51-195 by No. 78-191 of the 1978 Public Acts. During the House floor debate on the amendment, Representative Ernest N. Abate explained: “What we don’t want to do, we don’t want to allow for review of sentence and change of sentence by the Sentence Review Commission after the sentence was negotiated as part of a plea. ” (Emphasis added.) 21 H.R. Proc., Pt. 5,1978 Sess., pp. 1944-45. Again, there is nothing in the record before this court that supports the assertion that the actual sentence that the petitioner received was the result of a negotiated plea.
Furthermore, given that the expressed purpose of the Sentence Review Division is to prevent prison unrest that arises from inmates’ beliefs that there is statewide inequality in the sentences imposed by different judges for the same crime, it is apparent that this purpose is not furthered by denying review to petitioners who simply have pleaded guilty without an agreement as to sentence. See footnote 3, supra; State v. Nardini, 187 Conn. *201109, 118-19, 445 A.2d 304 (1982). In other words, if two inmates have pleaded guilty to the same crime and have received widely disparate sentences, then the same potential for unrest exists as if the inmates were sentenced after conviction.